Citation Nr: 0200563	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1941 to November 
1945, and from October 1950 to June 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1995 by the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO).  The decision denied entitlement to 
special monthly pension benefits based on the need for aid 
and attendance or based on being housebound.

The Board remanded the case for additional development of 
evidence in February 1997.  The RO subsequently granted 
special monthly pension based on housebound status in a 
decision of August 2001.  Therefore, the only issue remaining 
for appellate review is entitlement to a higher level of 
special monthly pension based on the need for aid and 
attendance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's principal disabilities are chronic brain 
syndrome with major depressive disorder and dysthymic mood, 
rated as 100 percent disabling; blindness of the left eye, 
post-traumatic, rated as 30 percent disabling; an active 
duodenal ulcer, rated as 20 percent disabling; bilateral 
peripheral neuropathy, most probably secondary to alcohol 
intake, rated as 20 percent disabling; high blood pressure, 
rated as 10 percent disabling; a hiatal hernia with mild 
gastroesophageal reflux, rated as noncompensably disabling; a 
history of a cholecystectomy, rated as noncompensably 
disabling; a bilateral orchiectomy secondary to carcinoma of 
the prostate, rated as noncompensably disabling; and 
degenerative joint disease, rated as noncompensably 
disabling.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance are not met.  38 C.F.R. 
§§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing entitlement to aid and attendance benefits have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and severity of 
his disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the medical records and the examination reports 
provide sufficient information to adequately evaluate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for special monthly pension benefits.  He asserts, 
in essence, that because of his critical physical and mental 
conditions, he is entitled to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person.  He reports that he requires the aid and 
attendance of another person because he needs constant 
supervision.  In addition, he asserts that his sister has to 
take care of all his daily needs, such as cooking, cleaning, 
providing him transportation to physician visits, as well as 
washing and ironing his clothes.  

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  See 38 C.F.R. § 3.351.  The need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

The Board notes that it is undisputed that the veteran is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; and is not a patient 
in a nursing home because of mental or physical incapacity.  

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  Being bedridden will also be a proper 
basis for allowance of special monthly pension.  

The Board observes that the veteran was granted entitlement 
to a permanent and total disability evaluation for pension 
purposes effective in July 1967.  The veteran's principal 
disabilities are chronic brain syndrome with major depressive 
disorder and dysthymic mood, rated as 100 percent disabling; 
blindness of the left eye, post-traumatic, rated as 30 
percent disabling; an active duodenal ulcer, rated as 20 
percent disabling; and bilateral peripheral neuropathy, most 
probably secondary to alcohol intake, rated as 20 percent 
disabling.  He also has high blood pressure, rated as 10 
percent disabling; a hiatal hernia with mild gastroesophageal 
reflux, rated as noncompensably disabling; a history of a 
cholecystectomy, rated as noncompensably disabling; a 
bilateral orchiectomy secondary to carcinoma of the prostate, 
rated as noncompensably disabling; and degenerative joint 
disease, rated as noncompensably disabling. 

The pertinent evidence includes VA medical treatment records.  
A record dated in August 1994 shows that the veteran's sister 
reported that he was unable to live by himself.  A social 
worker referred the sister to contact the RO to request 
pension with housebound benefits.  A report of contact dated 
in August 1994 shows that the social worker telephoned the RO 
to recommend that the veteran be granted a pension with 
housebound or aid and attendance benefits.  Another VA record 
dated in August 1994 reflects that the veteran lived alone.  
He had been a patient of the neuropsychiatric clinic for many 
years and was now presenting with tremors of the upper and 
lower extremities.  He reportedly had trouble taking 
medications and food.  On examination, he was seated in a 
wheelchair.  He was talkative and cooperative.  His affect 
was blunted and his mood was sad.  His thoughts were 
illogical, but relevant and coherent.  He was not suicidal or 
homicidal.  He was without evidence of delusions and was not 
hallucinating.  He was disoriented in time, but oriented to 
place and person.  His judgment and insight were poor.  

The report of an October 1994 VA aid and 
attendance/housebound examination report included an opinion 
by the examining physician that the veteran was mostly 
housebound, but walked in and out of the house.  The 
diagnoses rendered by the examining physician included: 
cholecystitis, chronic, status post cholecystectomy in 1993; 
benign prostatic hypertrophy; bilateral cataracts, worse in 
the right eye, not operated; hiatus hernia, small sliding 
with gastroesophageal reflux; history of benign peptic ulcer 
disease since 1981; chronic erosive gastritis as seen on 
November 1983 endoscopy; chronic smoker; chronic ethanolism; 
and degenerative cervical spondylosis.  The examiner also 
stated that the veteran needed supervision in all of his 
daily necessities.  The examiner concluded by stating that 
the veteran was in need of aid and attendance and housebound 
status benefits.  No further explanation of the basis for 
these conclusions was given.  

The report of a VA mental disorders examination also 
conducted in October 1994 indicated that while the veteran 
was not competent to handle monetary funds, there were no 
indications for a close supervision.  The diagnoses supplied 
by the examiner were: substance use disorder -- alcohol 
dependence, in alleged remission; anxiety disorder, not 
otherwise specified.  In addition, a Global Assessment of 
Functioning Scale (GAF) score of 50 was supplied, which 
according to the American Psychiatric Association: Diagnostic 
and Statistical Manual For Mental Disorders is indicative of 
serious symptoms.

A May 1996 VA aid and attendance/housebound examination noted 
that the veteran was neither hospitalized nor blind.  
Examination of the veteran's upper extremities noted that the 
veteran frequently seeks aid to shave due to hand tremors 
which cause him to nick his skin and bleed when shaving.  The 
examiner stated that the veteran will be able to carry out 
activities of daily living, as well as to attend to needs of 
nature by himself.  The examiner further noted that the 
veteran was able to bathe and dress himself.  The veteran was 
also found to be able to personally manage his benefit 
payments.  The examining physician did not include a specific 
opinion as to whether the veteran was in need of aid and 
attendance and/or housebound benefits.

A May 1996 VA mental disorders examination report indicated 
that the veteran, in the opinion of the examiner, was 
marginally competent.  Diagnoses supplied included: substance 
use disorder; alcohol dependence, in remission; and 
dysthymia, with early organic changes.  A GAF score of 50, as 
was indicated at the October 1994 examination, was again 
reported; however, the examiner noted that there were no 
indications for a close continuous psychiatric supervision.

The Board also notes that a June 1996 VA visual examination 
showed the veteran to be blind in his left eye, secondary to 
active duty trauma.  A senile cataract was also diagnosed 
regarding the veteran's right eye.

The Board found in February 1997 that a remand was warranted 
to afford the veteran a VA examination to determine whether 
the veteran meets the criteria for permanent need for aid and 
attendance under 38 C.F.R. § 3.352.  Specifically, the Board 
was of the view that because of the conflicting nature of the 
1994 and 1996 VA aid and attendance/housebound examination 
reports, an additional aid and attendance/housebound 
examination would be appropriate in order that it be 
specifically ascertained which, if any, of the particular 
functions enumerated under 38 C.F.R. § 3.352(a) the veteran 
is unable to perform.

The evidence developed in connection with the Board's remand 
includes the report of an aid and attendance examination 
conducted by the VA in April 1997.  The report shows that the 
veteran came to the examination on a public bus accompanied 
by his sister.  His lived in his sister's house during the 
day, and at his own house with his son at night.  He had a 
history of carcinoma of the prostate and underwent a 
bilateral orchiectomy two years ago.  He also had a history 
of a gastric ulcer two years ago.  He was blind in the left 
eye since trauma 30 years earlier.  The right eye had a 
cataract.  He underwent a cholecystectomy four years earlier.  
He had a neuropsychiatric condition since 45 years ago.  His 
present complaints included having numbness of the hands and 
fingers, a headache, and having general malaise and numbness.  
He was treated with Halcion, interferon, Ativan, and Desyrel.  

On physical examination he was 5 feet 9 inches tall and 
weighed 189 pounds.  His build and state of nutrition were 
satisfactory.  His posture was erect.  He had satisfactory 
locomotion.  He was alert, oriented, and coherent, but with 
memory problems.  His upper extremities had degenerative 
joint disease and arthritis, but satisfactory movement and 
coordination.  His lower extremities also had degenerative 
joint disease and arthritis, but had satisfactory movement 
and coordination.  There was degenerative joint disease of 
the vertebral spine.  Regarding his capacity to protect 
himself, the examiner stated that the veteran was independent 
to his self care except for shaving.  He reportedly needed 
close observance due to his abnormal behavior.  In a typical 
day, he watched television, read newspapers, magazines and 
the Bible.  He walked and exercised.  He cleaned a garden and 
watered plants.  He ambulated alone in his home and had 
satisfactory musculoskeletal function.  He was not competent 
to manage his benefit payments.  The diagnoses were (1) 
psychiatric case, (2) organic brain syndrome, (3) status post 
adenocarcinoma of prostate with metastasis to lymph nodes, 
(4) status post radical suprapubic prostatectomy, (5) status 
post bilateral orchiectomy, (6) arthritis and degenerative 
joint disease, (7) totally blind in left eye, (8) senile 
cataract in right eye, and (9) status post cholecystectomy.  

Additional VA and private treatment records were obtained 
subsequent to the Board's remand.  A medical certificate from 
a private physician dated in April 1997 indicates that the 
veteran was 74 years old with anxiety, depression, tardive 
dyskinesia, benzodiazepine dependence, a poor memory and poor 
vision.  VA treatment records reflect treatment for disorders 
including chronic insomnia.  A record dated in May 1997 
reflects that the veteran requested refills of medications.  
He reported that he was stable in his symptoms.  On 
examination, he was alert, oriented times three, coherent, 
logical and relevant.  There were no perceptual disturbances.  
There was no homicidal or suicidal ideation.  The impression 
was primary insomnia.  

None of the treatment records contain any medical opinion 
recommending that the veteran have aid and attendance.  On 
the contrary, a nursing service record dated in February 1998 
reflects that the veteran was found to be independent with 
respect to ambulation, transfer, bathing, toileting, dressing 
and eating.  He was oriented times three, and had adequate 
behavior. 

The evidence also includes the report of a VA aid and 
attendance examination conducted in July 1999.  The report 
shows that the veteran gave a history of a bilateral 
orchiectomy secondary to carcinoma of the prostate.  He also 
referred to a history of loss of vision in his left eye, but 
said that he still had fairly good vision with the right eye 
and was still able to read with a corrective lens.  He 
reported suffering from gastroesophageal reflux but had not 
been bothered by the same since the previous year.  He had 
been prescribed Tagamet for that condition.  He complained 
that he currently had stiffness in the hand joints and also 
pain over the lumbosacral spine.  He had been prescribed 
Motrin with only transient relief.  He was not taking any 
medications for that at present.  He had a history of a 
cholecystectomy several years ago.  He took medication at 
bedtime for insomnia.  He also carried a diagnosis of 
cervical anterior spondylosis, degenerative, with reduction 
of the intervertebral space at C5-6.  He also had a diagnosis 
of a sliding type hiatal hernia with minimal reflux.  He gave 
a past history of heavy alcohol intake.  

The report further states that the veteran required an 
attendant, his sister, when reporting to the examination.  He 
was not currently hospitalized.  He was not bedridden.  His 
corrected vision was not 5/200 or worse in both eyes.  It was 
stated that the veteran was capable of managing his benefit 
payments.  During a typical day, the veteran would usually 
get up around 4 a.m. and then walk to the bathroom for his 
needs of nature and to wash his face and rinse his mouth.  He 
may also shave, but did so only once a week.  After getting 
dressed, he went to his sister's house on a bus.  He had 
breakfast at her home which usually consisted of coffee and 
milk.  After breakfast, he would walk around the house and 
have two more meals during the course of the day.  He was 
brought back to his home by his sister by car, or he might 
take the bus.  He watched television after dinner.  He bathed 
before going to sleep around 10 p.m.  

On examination, his general appearance was that of being well 
groomed, clean and in causal attire.  He was 69 inches tall 
and weighed 190 pounds.  He was well developed with an erect 
posture.  He was able to walk well, and did so with adequate 
propulsion and balance.  His upper extremities had no 
restrictions.  The examiner stated that the veteran was still 
able to carry out activities of daily living as well as 
attend to the needs of nature by himself without assistance.  
There were no limitations of motion or deformity of the 
spine.  The veteran was able to walk by himself without 
assistance for undetermined distances without tiring.  He did 
not use any mechanical aid nor did the examiner recommend 
one.  The examiner stated that the veteran could leave his 
home at will for whatever purpose.  The diagnoses were 
bilateral orchiectomy secondary to carcinoma of the prostate; 
loss of vision, left eye, secondary to trauma; hiatal hernia 
with mild gastroesophageal reflux; degenerative joint 
disease; and cholecystectomy, history of.

Based on review of the relevant evidence in this matter, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
benefits based on the need for aid and attendance.  The Board 
has noted that there are opposing medical opinions as to 
whether or not the veteran has a need for regular aid and 
attendance.  The Board finds that the preponderance of the 
aforementioned evidence establishes that the veteran does not 
have a need for regular aid and attendance.  Although the VA 
examiner in April 1997 stated that the veteran required close 
observance due to his abnormal behavior, the report contains 
no explanation of the basis for this statement, such as 
examples of the abnormal behavior, and in fact the report 
reflects that on examination the veteran appeared to be 
alert, oriented and coherent with only unspecified memory 
problems being noted.  Similarly, the VA examiner in October 
1994 concluded that the veteran needed supervision and 
required aid and attendance, but did not state specific 
reasons for that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support the opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The VA medical opinion from July 1999 that the veteran does 
not require such assistance is supported by the examination 
findings.  The Board finds that the veteran's overall 
condition is not one of helplessness such as to require the 
aid and attendance of another person.  There is no evidence 
that he is unable to keep himself ordinarily clean and 
presentable; that he has frequent need for adjustment of any 
special prosthetic device or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; that he has inability to feed himself through extreme 
weakness; inability to attend the wants and needs of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
Furthermore, the VA examination reports show that he is not 
bedridden.

In summary, the evidence shows that the veteran's 
disabilities do not render him unable to care for his daily 
personal needs without assistance from others and do not 
render him unable to protect himself from the hazards of 
daily living.  For the foregoing reasons, the Board finds 
that, while the veteran has disabilities of sufficient 
severity to prevent him from working, the disorders do not 
fulfill the requirements for a special monthly pension based 
on a need for regular aid and attendance.  Accordingly, the 
appeal must be denied.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

